Citation Nr: 0216082	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left 
inguinal herniorrhaphy.  

(The reopened claim of service connection for residuals of a 
left inguinal herniorrhaphy, as well as the claims of service 
connection for left testicle epididymitis and a right ankle 
disability, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1963 to November 1965 and in the Navy from June 1967 to March 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 RO decision which determined 
that new and material evidence had not been received to 
reopen a claim of service connection for residuals of a left 
inguinal herniorrhaphy.  

In February 2002, the veteran appeared at the RO and 
testified at a personal hearing before the undersigned Member 
of the Board, who has been designated to make the final 
disposition of this proceeding for VA.  

The Board notes that the veteran has raised additional issues 
of service connection for hearing loss (see his letter 
received in December 1999) and post-traumatic stress disorder 
(see his letters received in April 1999 and August 2001).  As 
these issues have not been adjudicated by the RO, they are 
referred back to the RO for appropriate consideration.  

The Board also notes that it is undertaking additional 
development on the reopened claim of service connection for 
residuals of a left inguinal herniorrhaphy, as well as the 
claims of service connection for left testicle epididymitis 
and a right ankle disability, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing those issues.  


FINDING OF FACT

In an unappealed August 1970 rating decision, the RO denied 
the veteran's claim of service connection for a left inguinal 
hernia; the evidence received since the August 1970 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a left inguinal 
herniorrhaphy.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

In the present case, the veteran's claim of service 
connection for residuals of a left inguinal herniorrhaphy was 
previously denied by the RO in August 1970, on the bases that 
the veteran had a pre-existing hernia for which he elected to 
undergo surgery soon after entering service and that there 
was no evidence of recurrence of the hernia on the post-
service VA examination.  The veteran did not perfect an 
appeal with regard to this decision, and it is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the August 1970 RO decision, which denied the 
veteran's claim for service connection for a left inguinal 
hernia.  As such, the Board will consider evidence submitted 
since this RO determination in order to determine whether 
that evidence is new and material to reopen the veteran's 
claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for a left 
inguinal hernia in August 1970, it had considered the 
veteran's service medical records from both periods of active 
service and a report of a VA examination conducted in July 
1970.  

The veteran's service medical records show that in March 1964 
he underwent surgery for a left inguinal hernia, known to be 
present for two years.  The veteran was returned to duty 
following an uneventful period of convalescence, and there 
were no further service records of complaints, clinical 
findings, or diagnosis of problems associated with the hernia 
or the surgery.  

On a July 1970 VA examination, the veteran complained of pain 
sometimes when exercising for two months such that he could 
hardly move his left leg.  He also reported pain in his left 
testis.  On examination, the left hernia scar was well healed 
and nontender, and there was no evidence of recurrence of the 
hernia.  A genitourinary examination was negative, showing 
normal testes.  The diagnosis was postoperative left inguinal 
herniorrhaphy.  The examiner stated that whatever the 
veteran's trouble was it was not related to the hernia 
operation (and he advised the veteran to see his own doctor). 

The evidence received since the August 1970 RO decision 
includes several statements and records of private doctors 
dated in 1999; a VA examination report dated in July 1999; a 
VA urologic consultation report dated in April 2000; 
testimony of the veteran in February 2002; and additional 
statements of the veteran, his wife, and his brother.  

Private medical statements received in support of the 
veteran's claim include that of R. W. Woodruff, M.D., who in 
an undated statement indicated that the veteran had chronic 
testicular pain secondary to hernia repair.  Treatment 
records from Dr. Woodruff dated in May and July 1999 indicate 
that the veteran complained of left testicular pain and 
swelling for 30 years following a hernia operation in service 
and that it was the doctor's opinion that the examination and 
history would indicate that the veteran's hernia repair 
compromised the nerve.  

Sidney Webb, M.D., an internist, indicated in May 1999 that 
the veteran was evaluated for a complaint of scrotal 
swelling.  He stated that the veteran reported changes in his 
left testicle since a hernia repair in 1964.  He diagnosed 
the veteran with an enlarged testicle secondary to previous 
inguinal hernia surgery, and previous left inguinal hernia 
repair.  The doctor commented that the veteran had seen Dr. 
Woodruff who opined that the changes in the left testicle 
were secondary to the old hernia repair and that there was no 
significant disease.  

Thomas Gormley, M.D., indicated in November 1999 that after a 
urologic evaluation the assessments were left testis/groin 
pain with no definite cause (on examination there were 
subjective complaints for 30 years), a negative ultrasound, 
and status post left hernia repair.  

A July 1999 VA examination report reflects the veteran's 
complaints of pain localized to the left groin and testicle 
ever since hernia surgery in service, with the pain becoming 
constant since 1997.  An ultrasound showed no significant 
abnormalities of either epididymis or testes with 
spermatocele seen on the right, and no testicular masses.  
The diagnoses were residual of left inguinal herniorrhaphy, 
not found, and chronic left testicle epididymitis, found.  
The examiner opined that the veteran's left testicular pain 
was not related to his left inguinal repair, and that it was 
most likely secondary to chronic epididymitis (he stated that 
he could not find any evidence of treatment received for this 
condition).  

An April 2000 VA urologic consultation report indicates that 
the veteran was evaluated for a complaint of left testicular 
pain.  She stated that the veteran reported having had left 
inguinal hernia repair 30 years previously and that the pain 
began thereafter, worsening over the years.  She noted that 
two private neurologists (Dr. Woodruff and Dr. Gormley) 
concurred that the veteran probably had a trapped nerve.  She 
diagnosed the veteran with left orchialgia, probable nerve 
entrapment from prior surgery.   

The veteran's hearing testimony in February 2002, and 
statements of the veteran, his wife, and his brother, 
received in connection with the current claim, indicate that 
the veteran has complained of pain in his left testicle and 
side ever since his hernia surgery in service, and that 
despite the pain worsening over the years he had continued to 
work and live with his symptoms.  The veteran also testified 
that he experienced pain radiating down his leg.   

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
statements of the veteran, his wife, and his brother were not 
previously before the RO in August 1970.  

In regard to the evidence submitted since the August 1970 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The evidence is certainly 
new, as it was not of record at the time of the August 1970 
RO decision or cumulative or duplicative of the evidence 
previously of record.  Also, with the exception of the July 
1999 VA examination report, the additional medical evidence 
shows current diagnoses of genitourinary and neurological 
disabilities that appear to be related to the veteran's in-
service hernia surgery.  Furthermore, as the statements of 
the veteran, his wife, and his brother are presumed credible, 
it appears that the veteran's current disabilities are 
attributable to his in-service left inguinal herniorrhaphy.  

Thus, the Board finds that new and material evidence has been 
submitted since the August 1970 RO decision that denied 
service connection for a left inguinal hernia, and that the 
claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for residuals of a left inguinal 
herniorrhaphy, the appeal to this extent is granted.  


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

